Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 250 gross of item 4110 celluloid flower pins missing in case 74364, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon such .portions of the merchandise contained in ease 74364, erroneously reported by the landing inspector as case 74362, which were reported by the inspector as manifested, not found. The protest was sustained to this extent.